DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, the Applicant recites “an air oxidation product of the copolymer.” What is the copolymer? Please clarify. In claim 11, the Applicant recites “an electromagnetic wave shielding member of OA equipment.” What does “OA” mean?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2007-056078 A (hereinafter “’078”). ‘078 teaches an electrically-conductive cable housing comprising (A) 65 – 75 wt. % polyamide resin, (B) 10 – 20 wt. % an acid-modified ethylene copolymer (wax), (C) 3 – 15 wt. % carbon fiber with a length of 1 – 8 mm and (D) 2 -10 wt. % carbon black average particle size of 5 – 100 nm and DBP oil absorption amount of 50 – 300 ml/100g. See ‘078, Abstract; [0023] - [0027], [0072].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-285518 A (hereinafter “’518”). ‘518 electrically conductive polycarbonate resin composition by blending a polycarbonate resin, an acid-modified polyolefin-based resin and electrically conductive carbon black having a DBP oil absorption amount of 495 ml/100g. See ‘518, Abstract, [0060], [0083],  [0113] - [0115], Example 5, Claims 3 & 7. The present invention differs from ‘518 in that the present invention requires blending 1 to 10 parts of a modified polyolefin wax into the thermoplastic resin.  The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of See MPEP 2143. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although ‘558 does not disclose in the working examples blending of 1 to 10 parts of a modified polyolefin wax into the thermoplastic resin, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify ‘558 by preparing a conductive resin composition.  Such modification would be obvious because one would have a reasonable expectation of success that blending of the wax into the thermoplastic elastomer is a matter of experimental optimization to one of ordinary skill in the art. Therefore, claims 1-11 are deem as being unpatentable over ‘518.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh